PisheR, J.,
delivered the opinion of the court.
The defendant was sued, upon what is alleged to be a promissory note, payable to the plaintiffs. The defence set up is, that the defendant signed the note, only as a surety of Clopton & Co., and that they not having signed the note as principals, it was under*115stood that it should not become binding upon the defendant until it was by them so signed.
Aside from the testimony in the record fully establishing this defence, the note itself bears upon its face evidence that some other party was to sign it, above the name of the defendant, before the contract should be considered as complete. The contract was that the defendant, if bound at all, should only be bound as the surety of Clopton & Co., and this was tantamount to saying that if they were never bound as principals in the note, he was not to be bound as a surety.
It was, however, attempted to be shown that the defendant had given to Clopton & Co. a letter of credit, by which he undertook to be responsible for goods sold to these parties, and that the money named in the note being due on account of such goods, and the defendant being already liable, the plaintiffs would not be bound by the condition which he attempted to impose. The letter of credit will not bear this construction.' It speaks of notes signed by the defendant as the security of Clopton & Co., in blank, and which might be filled up to the aggregate amount of $10,000. The note in question is not one of these notes, but was intended to secure, if completed, the money agreed to be paid for goods purchased exceeding the above amount of $10,000. It was, indeed, not a debt embraced by the letter of credit.
Again, it is said that the defendant, after the note became due, promised to pay it, or rather admitted his liability. He proposed that if the plaintiffs would agree to renew the note, and extend the payment to a certain time, he would give a new note, and that, if they rejected this proposition, he would stand upon his legal rights. This was but an offer to compromise, and, not being accepted, could not be binding either as an admission of an existing liability or as a contract.
Judgment affirmed.